Citation Nr: 0603918	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of shell fragment 
wound of the right thigh with scar and retained foreign body 
involving muscle group XIV.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee with crepitus 
and limitation of flexion.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied entitlement to service 
connection for stenosis of the lumbar spine and confirmed and 
continued a 10 percent evaluation for degenerative joint 
disease (DJD) of the right knee with crepitus and limitation 
of flexion.  

The case was previously before the Board and in January 2003, 
the Board undertook development under regulations that gave 
the Board the discretion to perform internal development in 
lieu of remanding the case to the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

The veteran was notified in March 2003 that the Board was 
developing additional evidence concerning his appeal and had 
asked the VA Medical Center in Bath, N.Y. to schedule him for 
an examination.  He would be notified by the medical center 
when and where to report.  Additional evidence regarding his 
disabilities was obtained.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.

Although development was initiated by the Board, in 
accordance with the Federal Circuit's decision in Disabled 
American Veterans that invalidated the duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in July 2003 so that 
initial consideration of additional evidence obtained would 
be by the AOJ.

Most recently, in a supplemental statement of the case issued 
in November 2005, the RO denied entitlement to service 
connection for a low back disability claimed as secondary to 
the service-connected right thigh fragment wound and 
confirmed and continued a 10 percent evaluation for DJD of 
the right knee.  The case has been returned to the Board for 
further appellate review.  

The issue of entitlement to service connection for a low back 
disorder secondary to the service connected muscle disability 
of the right thigh is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran 
will be notified when further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The competent and probative medical evidence shows that 
the veteran has x-ray findings of mild degenerative arthritis 
of the service-connected right knee with crepitus and 
limitation of flexion.  

3.  The competent and probative medical evidence shows that 
the veteran has slight impairment from instability of the 
service-connected right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for DJD of the right knee with crepitus and limitation of 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes (DCs) 5003-5010 (2005).  

2.  The schedular criteria for a separate 10 percent 
disability evaluation for instability of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.15, 4.71a, Diagnostic Code (DC) 
5257 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, April 
2004, and December 2004; a rating decision in March 2000; a 
statement of the case in April 2000; and supplemental 
statements of the case in May 2002 and November 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA examinations were scheduled for the veteran but he was 
unable to attend.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).    

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 
(DC) 5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2005).  

Arthritis due to trauma, substantiated by X- ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, DC 5010 
(2005).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
DC 5003 (2005).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

For VA purposes, normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2005).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating. A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).


III.  Factual background 

In a rating decision in April 1999 the RO granted entitlement 
to service connection for DJD of the right knee with crepitus 
and limitation of flexion evaluated as 10 percent disabling 
effective from January 1998.  The RO assigned this rating 
under the provisions of Diagnostic Code 5257 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a.  

Outpatient treatment reports from a VA Medical Center at Bath 
for the period of January 1997 to May 1998 showed the veteran 
had complaints of joint pain.  He was noted to have a slow 
steady gait.  A neurologic examination was within normal 
limits and deep tendon reflexes of the knees were good and 
equal in both extremities.  

At a VA examination in March 1999, the veteran reported a 
history of a grenade injury and the removal of shrapnel from 
the right thigh, proximal to the right knee.  The veteran 
reported that the pain in his right knee had been getting 
worse on a gradual basis and that it wanted to give out.  

The VA examiner observed that the veteran walked with a limp 
on the right leg.  There was mild crepitus palpable on motion 
of the knee and pain on palpation of the knee at the joint 
line, both medially and laterally.  The veteran had good 
stability of the knee, both anterior and posterior, medially 
and laterally.  Range of motion of the knee was limited with 
flexion completed to 135 degrees and full extension.  X-rays 
showed slight pinning of the medial joint space.  There was a 
small fragment of metal in the soft tissue proximal and 
lateral to the knee joint.  The diagnostic impression 
included early DJD of the right knee.  The examiner also 
stated that the examination was conducted during a period of 
quiescent symptoms, and that during a flare-up, the veteran's 
symptoms would occur with varying frequency.  

The RO resolved reasonable doubt in favor of the veteran and 
determined that with evidence of crepitus and limitation of 
motion, the DJD of the right knee was considered as secondary 
to the service incurred shrapnel wound and evaluated it as 10 
percent disabling.  

VA treatment records for a period from April 1995 to July 
1999 show complaints of right knee pain in April 1995 after 
strenuous exercise.  An x-ray in April 1995 revealed no 
fracture, subluxation, dislocation, or acute bony 
abnormalities but did show mild degenerative disease of the 
right knee.  In July 1999 the veteran complained that his 
right leg occasionally gave out and that he had fallen 
approximately two months earlier.  The impression was 
osteoarthritis and an unstable right knee.  An x-ray in July 
1999 revealed no evidence of fracture or dislocation.  The 
impression was a normal examination of the right knee. 

After review of the above VA outpatient treatment records, 
the RO confirmed and continued the 10 percent evaluation in a 
March 2000 rating decision based on painful motion and 
weakness due to DJD.  

At a VA examination in August 1999 the veteran complained of 
pain, episodes of swelling and giving out of his right knee.  
In addition, there had been some instability of the knee 
because it let him down from time to time.  He was using a 
cane.  The examiner noted that the right knee obviously 
bothered the veteran.  Clinical findings were of minimal 
effusion, full extension, flexion to approximately 100 
degrees, relaxation of the medial collateral ligament, and 
tenderness over the medial semilunar cartilage.  He had some 
grating of the patella when going from flexion to extension.  
X-rays of the knees looked fairly normal.  Clinically, the 
veteran had internal derangement of the right knee.  In an 
addendum the examiner stated that the veteran had had damage 
to his right knee and there was some instability.  

Additional VA outpatient treatment records received in July 
2001 for a period from July 1999 to July 2001 show complaints 
of right knee pain.   

In a supplemental statement of the case issued in May 2002, 
the RO discussed that separate evaluations had been 
considered under DC 5003 and 5257.  However, a compensable 
evaluation based on limitation of motion was not shown and 
the assigned evaluation had taken into consideration all of 
the symptomatology for the claimed condition.  

The Board notes that VA examinations have been scheduled to 
determine the current severity of the veteran's right knee 
disability, however, he wrote that he was unable to attend 
the examinations due to his severe impairments and constant 
pain which prevented him from traveling.


IV.  Analysis

The veteran claims that his service-connected right knee is 
worse than currently evaluated and warrants separate 
evaluations for limitation of motion and instability.    

The Board notes that when the RO granted entitlement to 
service connection for a right knee disability, the 10 
percent evaluation assigned was under DC 5257 which is for 
evaluation of other impairment of the knee, recurrent 
subluxation or lateral instability.  However, the clinical 
findings on which service connection was granted were DJD of 
the right knee with crepitus and limitation of flexion.  
These findings would be more appropriately evaluated under 
DCs 5003-5010, for degenerative arthritis.  

The clinical findings at the March 1999 VA examination show 
crepitus, full extension and limitation of motion of the 
right knee of flexion to approximately 135 degrees.  The 
veteran's gait favored his right lower extremity.  Under the 
criteria for limitation of flexion of the leg, this 
limitation does not warrant a compensable rating as 
limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating and a 10 percent rating requires that 
flexion be limited to 45 degrees.  However, when, as in this 
case, there are x-ray findings of degenerative arthritis and 
the limitation of motion of the knee is objectively confirmed 
by clinical findings and is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 
5010, 5260.  Even when the veteran, perhaps, had a flare-up 
with pain and minimal effusion, as shown at the August 1999 
VA examination, limitation of flexion was to approximately 
100 degrees which is still noncompensable.  

The veteran's right knee arthritis is rated 10 percent based 
on findings of X-ray evidence of arthritis with less than 
compensable limitation of motion.  38 C.F.R. 4.71a.  The next 
higher, 20 percent rating for right knee arthritis would be 
warranted if there were limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, or limitation of both 
flexion and extension (to 45 and 10 degrees, respectively).  
Such limitations are not shown.  Consequently, the evidence 
does not support a grant of a 20 percent rating under any of 
the formulations listed above.

Although there are complaints of pain, the current evaluation 
contemplates the presence of pain.  Functional limitation 
beyond that contemplated by the current evaluation has not 
been demonstrated on examination.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, 
as the veteran has full extension as shown at the VA 
examinations, a separate compensable rating for limitation of 
extension is not warranted.  38 C.F.R. § 4.71a, DC 5261. 

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the 
right knee disorder.  The Board notes that the VA General 
Counsel has determined that a claimant with service-connected 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  

In this case, the evidence of record shows complaints of some 
giving out of the right knee, a clinical finding of 
relaxation of the medial collateral ligament, and an 
impression of an unstable right knee.  Although the veteran 
uses a cane, there is no mention of the need for or use of a 
brace for his right knee.  This evidence shows slight 
instability findings.  The Board finds that the objective 
evidence of record demonstrates findings to warrant a 
separate 10 percent rating, but no more, for instability of 
the right knee under DC 5257.  The Board finds that the 
evidence of record does not demonstrate more than slight 
recurrent lateral instability..  

The veteran has never been diagnosed with ankylosis of the 
right knee, nor has he complained of an inability to move the 
right knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the right lower 
extremity.  Therefore, DC 5262 does not apply.  The evidence 
of record does not show removal or dislocation of semilunar 
cartilage, or acquired genu recurvatum.  Therefore, DCs 5258, 
5259, and 5263 do not apply.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.

In this regard, the veteran has complained of a history of 
right knee pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
right knee and becoming painful on use.  See 38 C.F.R. §§ 
4.40, 4.45.  With regard to establishing loss of function due 
to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating assigned to the right knee.  There is 
no indication in the record that pain, due to a DJD 
disability of the right knee, causes functional loss greater 
than that contemplated by the 10 percent evaluation currently 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee impairment.  There is no contention or indication 
that his right knee impairment is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against an increase beyond 
10 percent for the service-connected degenerative arthritis 
of the right knee.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Further, we conclude that a separate 10 percent 
disability evaluation and no higher is warranted under DC 
5257, for instability of the right knee.  


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right knee with crepitus and limitation of 
flexion is denied.

Entitlement to a separate 10 percent rating for instability 
of the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 


REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159 (2005).

The veteran seeks entitlement to service connection for a low 
back disability claimed as secondary to his service-connected 
disabilities of the right thigh and right knee.  Evidence of 
record shows that the veteran complains of chronic low back 
pain and has been diagnosed with stenosis of the lumbar spine 
and degenerative disc disease at L5-S1.  At a VA orthopedic 
consultation for his right knee and ankle in August 1999, the 
veteran also related that he had great back problems.  In an 
addendum to the consultation note, the examiner wrote as 
follows:  "As far as his back is concerned I think that it 
is in relation to his gait and his leg and I think that it is 
mechanical."  It is not clear, however, to which back 
disability or leg disability(ies) the examiner refers.  
Accordingly, additional development of medical evidence and a 
medical opinion is warranted prior to appellate review on 
this issue.  

The Board notes that there have been VA examinations 
previously scheduled to determine the etiology and severity 
of any low back disability, however, the veteran wrote that 
he was unable to attend the examinations due to his severe 
impairments and constant pain which prevented him from 
traveling.  If the veteran is unable to attend a scheduled VA 
examination, then a medical opinion should be requested based 
on the evidence of record.  

In addition, it is not clear from our review whether the 
veteran has been notified that records from Dr. W.C. at 
Riverfront Medical Services have been requested but not 
received.

To ensure that VA meets the duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain outpatient treatment records relating 
to a low back disability from the VA Sayre 
outpatient clinic from July 2001 to the present.  
If these records are unavailable a negative reply 
is requested.  

2.  If notification has not previously been sent, 
notify the veteran that clinical records from Dr. 
W.C. at Riverfront Medical Services have been 
requested but not received..  

3.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology 
of any currently diagnosed low back disability.  
The claims file and a copy of this remand must be 
made available to the examiner for review of 
pertinent aspects of the veteran's service and 
medical history, and the report should indicate 
whether such review was performed. 

a.  The reviewer should provide an opinion 
as to the etiology of the veteran's low 
back disability(ies) and whether is it at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
low back disorder is secondary to the 
service-connected residuals of SFW of the 
right thigh, DJD of the right knee and 
instability of the right knee, or whether 
such a relationship is unlikely (i.e., 
less than a 50 percent probability) with 
consideration of the findings of post 
service medical records to include the VA 
medical treatment records.  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

c.  The clinical review of the record and 
the reasoning which form the basis of the 
opinion requested should be clearly set 
forth. 

If the veteran is unable to report for the 
scheduled examination, the examiner should 
provide a medical opinion based on review of the 
claims file.

4.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a supplemental 
statement of the case containing notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


